                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                              UNITED STATES DISTRICT COURT
                                                                                            10                                    DISTRICT OF NEVADA
                                                                                            11   THE BANK OF NEW YORK MELLON FKA                 Case No. 2:17-cv-02024-KJD-GWF
                                                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                                                            12   FOR THE CERTIFICATEHOLDERS OF                   STIPULATION AND ORDER TO
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 THE CWALT, INC. ALTERNATIVE LOAN                EXTEND DEADLINE FOR SFR
KIM GILBERT EBRON




                                                                                            13   TRUST 2006-OA10 MORTGAGE PASS-                  INVESTMENTS POOL 1, LLC TO FILE
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 THROUGH CERTIFICATES, SERIES 2006-              ITS REPLY IN SUPPORT OF ITS
                                                                                            14   OA10, a national bank,                          MOTION FOR SUMMARY JUDGMENT
                                                                                            15                     Plaintiff,                    (First Request)
                                                                                                 vs.
                                                                                            16
                                                                                                 GREEN VALLEY SOUTH OWNERS
                                                                                            17   ASSOCIATION NO. 1, a Nevada corporation;
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                            18   Nevada limited liability company,
                                                                                            19                       Counter/Cross Defendants.
                                                                                                 ______________________________________
                                                                                            20   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                 limited liability company,
                                                                                            21
                                                                                                                 Counter/Cross-Claimant.
                                                                                            22   vs.
                                                                                            23   THE BANK OF NEW YORK MELLON FKA
                                                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                                                            24   FOR THE CERTIFICATEHOLDERS OF
                                                                                                 THE CWALT, INC. ALTERNATIVE LOAN
                                                                                            25   TRUST 2006-OA10 MORTGAGE PASS-
                                                                                                 THROUGH CERTIFICATES, SERIES 2006-
                                                                                            26   OA10, a national bank; DENNIS E.
                                                                                                 CARROLL, an individual,
                                                                                            27
                                                                                                                   Counter/Cross-Defendants.
                                                                                            28

                                                                                                                                               -1-
                                                                                             1          Plaintiff, The Bank of New York Mellon f/k/a The Bank of New York as Trustee for the

                                                                                             2   Certificateholders of the CWALT, Inc., Alternative Loan Trust 2006-OA10 Mortgage Pass-

                                                                                             3   Through Certificates, Series 2006-OA10 (“BONY”), and Defendant/Counter-Claimant, SFR

                                                                                             4   Investments Pool 1, LLC (“SFR”), (collectively the “Parties”), by and through their counsel of

                                                                                             5   record, hereby stipulate and agree as follows:

                                                                                             6          On February 1, 2019, BONY and SFR filed and served their Motions for Summary

                                                                                             7   Judgment [ECF Nos. 46 & 45 and Notice of Corrected Image No. 48]].

                                                                                             8          On February 22, 2019, BONY filed a response to SFR’s Motion for Summary Judgment

                                                                                             9   [ECF No. 49] and SFR filed a response to BONY’s Motion for Summary Judgment [ECF No. 50].

                                                                                            10          Replies in support of the parties’ Motions for Summary Judgment are currently due on

                                                                                            11   March 8, 2019. SFR requests that the time to file its reply be extended to Friday, March 22, 2019

                                                                                            12   in order to fully evaluate and address the arguments raised in BONY’s response to SFR’s Motion
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   for Summary Judgment. The parties agree that they will not object to supplemental briefing as
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   necessary due to new case law.

                                                                                            15          The parties are in agreement to extend the deadlines for SFR’s Reply in support of its

                                                                                            16   Motion for Summary Judgment. This is SFR’s first request. This request is made in good faith and

                                                                                            17   is not for purposes of delay or prejudice to any other party.

                                                                                            18

                                                                                            19   …

                                                                                            20

                                                                                            21   …

                                                                                            22

                                                                                            23   …

                                                                                            24

                                                                                            25   …

                                                                                            26

                                                                                            27   …

                                                                                            28

                                                                                                                                                  -2-
                                                                                             1          Based on the foregoing, IT IS HEREBY STIPULATED AND AGREED that the deadline

                                                                                             2   for SFR to file its reply in support of its Motion for Summary Judgment [ECF No. 48] shall be

                                                                                             3   extended to Friday, March 22, 2019.

                                                                                             4
                                                                                                   DATED this 8th day of March, 2019.                DATED this 8th day of March, 2019.
                                                                                             5
                                                                                                   ZIEVE, BRODNAX & STEELE, LLP                      KIM GILBERT EBRON
                                                                                             6
                                                                                                   /s/ J. Stephen Dolembo                            /s/ Jacqueline A. Gilbert
                                                                                             7     Shadd A. Wade, Esq.                               Diana S. Ebron, Esq.
                                                                                                   Nevada Bar No.11310                               Nevada Bar No. 10580
                                                                                             8     J. Stephen Dolembo, Esq.                          Jacqueline A. Gilbert, Esq.
                                                                                             9     Nevada Bar No. 9795                               Nevada Bar No. 10593
                                                                                                   7785 W. Sahara Ave., Suite 200                    Karen L. Hanks, Esq.
                                                                                            10     Las Vegas, NV 89117                               Nevada Bar No. 9578
                                                                                                   Attorneys for Plaintiff, The Bank of New York     7625 Dean Martin Drive, Suite 110
                                                                                            11     Mellon f/k/a The Bank of New York as Trustee      Las Vegas, Nevada 89139
                                                                                                   for the Certificateholders of the CWALT, Inc.,    Attorneys for Defendant, SFR Investments
                                                                                            12     Alternative Loan Trust 2006-OA10 Mortgage         Pool 1, LLC
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13     Pass-Through Certificates, Series 2006-OA10
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14                                                  ORDER

                                                                                            15                                IT IS SO ORDERED.

                                                                                            16              12th day of _______________,
                                                                                                 DATED this ____         March           2019.

                                                                                            17                                                       _________________________________
                                                                                                                                                     U.S. DISTRICT JUDGE
                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                               -3-
